Metcalf, J.
This defendant was one of the parties to the execution, the return of which by the officer be now attempts to disprove. But no rule of law is better settled than this, namely, that the return of an officer, as to all matters which are properly the subject of his return, is conclusive, so far as it affects parties and privies to the returned process. Their only remedy for a false return is by action against the officer. Slayton v. Chester, 4 Mass. 478. Bott v. Burnell, 11 Mass. 165. Winchell v. Stiles, 15 Mass. 230. Bern v. Parker, 17 Mass. 601. Tilden v. Johnson, 6 Cush. 358.

Judgment for the plaintiff.